Gunter, Justice.
Appellant sought to hold appellee in contempt of court for failure to pay child support payments for the months of August and September, 1975. The record shows that custody of the two children was changed by court order on October 3,1975, from appellant to appellee. The trial judge refused to hold the appellee in contempt, and appellant has come here for review.
We have reviewed the record, and it reflects ample reasons for the trial judge, in his discretion, to refuse to hold the appellee in wilful contempt of the court.

Judgment affirmed.


All the Justices concur.

C. E. Thompson & Associates, C. E. Thompson, for appellee.